COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER ON MOTION FOR REHEARING

Appellate case name:        Robert J. Salazar and Elia Salazar v. HP Texas I LLC d/b/a HP
                            Texas LLC, HPA Texas Sub 2016-1 LLC, Ser Texas LLC, and
                            Pathlight Property Management Co.

Appellate case numbers:     01-19-00926-CV

Trial court case number:    2019-17589

Trial court:                127th District Court of Harris County

Date motion filed:          October 6, 2021

Parties filing motions:     Appellants Robert J. Salazar and Elia Salazar

       It is ordered that the appellants’ motion for rehearing is denied. See TEX. R. APP. P.
49.1, 49.3.



Judge’s signature:    /s/ April L. Farris
                      Acting for the Court


Panel consists of Chief Justice Radack and Justices Goodman and Farris.


Date: November 2, 2021